           Case 3:19-cv-05711-EMC Document 90 Filed 08/19/21 Page 1 of 2




 1

 2
 3

 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                           Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others        STIPULATION OF DISMISSAL
      similarly situated,
12
                              Plaintiff,
13
      v.
14
      TOTAL MERCHANT SERVICES, LLC, a
15    Delaware limited liability company,

16                            Defendant.

17
18          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant, through their
19   undersigned counsel, hereby stipulate and agree to the dismissal of this action in its entirety with
20   prejudice with respect to all claims alleged by Plaintiff against Defendant, with all parties to bear
21   their own attorneys’ fees and expenses.
22          Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the dismissal of an action
23   at any time. Rule 23(e) does not limit the right to stipulate to dismissal of this action because it
24   only applies to certified classes, and no class has been certified in this matter. Likewise, the case
25   does not involve any Receiver so as to implicate Rule 66.
26          Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant agree
27   that the action shall be dismissed in its entirety and with prejudice. Plaintiff and Defendant
28
                                                        1
          Case 3:19-cv-05711-EMC Document 90 Filed 08/19/21 Page 2 of 2




 1   further agree that each party is to bear its own attorney’s fees and costs.
 2

 3
      Dated: August 13, 2021              /s/ Patrick H. Peluso
 4                                        Counsel for Plaintiff

 5                                        Richard T. Drury (SBN: 163559)
                                          Rebecca Davis (SBN 271662)
 6                                        Lozeau Drury LLP
 7                                        410 12th Street, Suite 250
                                          Oakland, CA 94607
 8                                        Tel: 510-836-4200
                                          Richard@lozeaudrury.com
 9                                        Rebecca@lozeaudrury.com
10                                        Steven L. Woodrow (pro hac vice)
11                                        Patrick H. Peluso (pro hac vice)
                                          Taylor T. Smith (pro hac vice)
12                                        Woodrow & Peluso, LLC
                                          3900 East Mexico Ave., Suite 300
13                                        Denver, Colorado 90210
                                          Tel: 720-213-0675
14                                        swoodrow@woodrwopeluso.com
15                                        ppeluso@woodrowpeluso.com
                                          tsmith@woodrowpeluso.com
16

17

18    Dated: August 13, 2021              /s/ Lawren A. Zann
                                          Counsel for Defendant
19
                                          Beth-Ann E. Krimsky (pro hac vice admission)
20                                        Lawren A. Zann (pro hac vice admission)
                                          GREENSPOON MARDER LLP
21
                                          200 East Broward Blvd., Suite 1800
22                                        Fort Lauderdale, FL 33301
                                          Tel: 954.527.2427                        ISTRIC
23                                        Fax: 954.333.4027                  TES D       TC
                                                                          TA
                                          beth-ann.krimsky@gmlaw.com
                                                                                                        O
                                                                          S




24                                        lawren.zann@gmlaw.com
                                                                                                         U
                                                                         ED




                                                                                                          RT




                                                                                             TED
                                                                     UNIT




25
                                                                                       GRAN
                                                                                                                 R NIA




26
                                                                                                         n
27
                                                                                           dward   M. Che
                                                                     NO




                                           DATED: 8/19/2021                        Judge E
                                                                                                                 FO




28
                                                                       RT




                                                                                                             LI




                                                       2                      ER
                                                                         H




                                                                                                         A




                                                                                   N                         C
                                                                                       D IS T IC T    OF
                                                                                             R
